DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-19 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not suggest nor fairly disclose a method for treating tailings, comprising drying said tailings repeatedly at least 2 times, said tailings being molybdenum ore, wherein said neutral active aqueous solution is prepared by passing water through an electrocatalytic water device, with a mass ratio of said tailings to said neutral active aqueous solution is 3:1-5:1.
The prior art does not suggest nor fairly disclose a method for treating tailings, comprising the step of S1: mixing the tailings to be treated with a neutral active aqueous solutions and subsequently drying said tailings repeatedly at least 2 times, said tailings being converter stone or red mud, wherein said neutral active aqueous solution is prepared by passing water through an electrocatalytic water device, and wherein a mass ratio of said tailings to said neutral active aqueous solution is 1:1-10:1; and wherein Step S1 is preceded by the step of mixing said tailings with an active aqueous solution A, reacting under sealed conditions for 0.2-5 hours, and subsequently performing the reaction in Step S1 after solid-liquid separation is performed before said tailings are uniformly mixed with said neutral active aqueous solution, wherein said active aqueous solution A has a pH of 1-2, which is prepared by passing an aqueous hydrochloric acid solution an through the electrocatalytic water device, and wherein the mass ratio of said tailings to said active aqueous solution A is 1: (0.5-10); wherein the concentration of said aqueousPage 15 of 20MR1345-1130Application Serial No.16/575,671 Reply to Office Action dated 10 December 2021hydrochloric acid solution is in the range of 0.1wt% to 5wt%, the pH of said aqueous 
The prior art does not suggest nor fairly disclose a method for treating tailings, comprising the step of S1: mixing the tailings to be treated with a neutral active aqueous solution and then drying said tailings repeatedly at least 2 times, said tailings being phosphogypsum, wherein said neutral active aqueous solution is prepared by passing water through an electrocatalytic water device, and wherein a mass ratio of said tailings to said neutral active aqueous solution is 1:1-10:1; andPage 16 of 20MR1345-1130Application Serial No.16/575,671 Reply to Office Action dated 10 December 2021wherein Step S1 is preceded by the step of uniformly mixing said tailings with a neutral active aqueous solution C, reacting under sealed conditions for 0.1-5 hours and subsequently performing solid-liquid separation, wherein said active aqueous solution C has a pH of 12, which is prepared by passing an aqueous solution of sodium hydroxide through the electrocatalytic water device, and wherein the mass ratio of said tailings to said active aqueous solution C is 1: (0.5-10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774